DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1–4 in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that “no search and/or examination burden exists on the Examiner in examining claims 1–7 in a single application“ and that “no unity of invention objections were raised in the International Search Report.”  This is not found persuasive because U.S. restriction practice requires, in part, showing a serious burden on the examiner, but PCT restriction practice only requires showing lack of unity.  MPEP §§ 808, 823.  Second, as discussed on pages 3–4 of the restriction requirement, there is lack of unity under PCT standards between Groups I and II because Takeichi et al. (US 5700874 A) teaches a modified block copolymer composition as claimed.  This is true regardless of whether or not the International Search Report also determined there was lack of unity.
The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
Claims 5–7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected hot-melt adhesive composition, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.

	The scope of the elected subject matter that will be examined and searched is as follows:
claims 1–4, drawn to a modified block copolymer composition
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/23/2020, 06/30/2020, 06/15/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeichi et al. (US 5700874 A).
	Takeichi discloses a conjugated diene/vinyl aromatic hydrocarbon polymer end-modified with an alkoxysilane.  Abstract.  Example 1 is styrene-butadiene copolymer rubber end functionalized with γ- methacryloxypropyletrimethoxysilane.  Id. at col. 12, ll. 21–50.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toba et al. (US 6117927 A).
	Toba teaches a styrene-butadiene copolymer terminally modified with γ-glycidoxypropyl trimethoxysilane or γ-methacryloxypropyl trimethoxysilane.  Abstract.  Example 2 is a styrene-butadiene copolymer terminally modified with γ-methacryloxypropyl trimethoxysilane.  Id. at col. 12, ll. 13–21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toba et al. (US 6117927 A).
	The disclosure of Toba discussed above is herein incorporated by reference.
	Toba col. 6, ll. 31–32 teaches γ-glycidoxypropyl trimethoxysilane and γ-methacryloxypropyl trimethoxysilane as the most preferred modifiers for preparing a terminally-modified (co)polymer, but differs from the present claim because it does not specifically teach that the modified terminal has a structure in which a hydrocarbyloxysilane compound having an acrylic group and/or methacrylic group is bonded via a hydrocarbyloxysilane compound without an acrylic group and/or methacrylic group
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).   See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Given that Toba teaches both γ-glycidoxypropyl trimethoxysilane and γ-methacryloxypropyl trimethoxysilane as modifiers for preparing terminally modified copolymers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a modified block copolymer composition wherein the modified terminal structure is as claimed by employing both modifiers.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeichi et al. (US 5700874 A).
	The disclosure of Takeichi discussed above is herein incorporated by reference.
	Takeichi teaches that the amount of alkoxysilane groups added per molecule of the living polymer can be adjusted by adding more than one equivalent of methacryloxyalkoxysilane or acryloxyalkoxysilane per molecule, such as 0.01 to 100 mol equivalent of alkoxysilane modifier per mol active lithium at the end of the living polymer.  col. 10, ll. 54 to col. 11, l. 2.  Having as many alkoxysilane groups at the end of the polymer terminals enhance polymer adhesiveness.  Id. at col. 10, ll. 48–53.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Takeichi teaches that the content of methacryloxyalkoxysilane or acryloxyalkoxysilane group can be adjusted, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a modified block copolymer composition wherein the proportion of modified terminal is within the claimed range by optimizing the amount of modifier used for optimal adhesion.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeichi et al. (US 5700874 A) as applied to claim 1 above, and further in view of Peacock et al., “5.2.3.3 Melt Flow Rate,” Polymer Chemistry: Properties and Applications, Hanser Publishers, 85–86 (2006).
	Takeichi teaches that the butadiene/styrene copolymer has an aromatic vinyl monomer content of about 25 to 50 mass percent and has a molecular weight of 10,000 to 1,500,000.  col. 5, ll. 7–15.  Example 1 has a styrene content of 40.8 mass percent and a weight average molecular weight (Mw) of 185,000.   Id. at Table 1.
	Takeichi differs from the present claim because it is silent as to the melt index of the modified block copolymer composition as measured according to ASTM D1238.
	Peacock teaches that those in the polymer art can readily calculate the melt flow rate of a polymer from its molecular weight.  85.  This value is also measurable according to given standards using a melt indexer to determine the mass of polymer in grams extruded in ten minutes.  Id. at 86.
	Given that Takeichi teaches the Mw of its modified block copolymer composition within the claimed range and Peacock teaches that melt index values are readily calculated from the molecular weight, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the disclosed modified block copolymer composition possesses a melt index within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763